Title: From George Washington to Jeremiah Wadsworth, 20 January 1779
From: Washington, George
To: Wadsworth, Jeremiah


Sir
Philada January 20th 1779

You will immediately countermand the Orders You have given to transport flour to Connecticut River above No. 4 and let no provisions of any kind be forwarded to that Neighbourhood. You will also direct your deputy in that Quarter to take care that the provision already collected above No. 4 be so disposed of, as to be no object for the Enemy and safe from Embezzlement. I am Sir Your Most Obedient Servant
G. Washington
